DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 18-20 in the reply filed on 3/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 20-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheuing et al. (US 2011/0236582) as evidenced by DeCarlo et al. (US  2013/0164311) and Gillberg-LaForce et al. (US 6060410).
As to claim 18, Scheuing et al. discloses a method of treating fiber-based materials, textiles, woven and nonwoven materials such as cloth, towel, paper towel, tissue, toilet tissue, bandage, etc. with a bio-based polyelectrolyte complex PEC composition formed by combining a cationic polyelectrolyte and an anionic polyelectrolyte, the method comprising treating the fiber based materials, textiles, woven and nonwoven materials with an aqueous solution of a polyelectrolyte complex PEC composition by spray coating, dip coating, roll coating, impregnation, and padding (Abstract; [0009], [0056-0057]). 
Scheuing et al. teaches that claimed net charge of the PEC and charge ratio:  PEC composition comprises a water-soluble cationic first polyelectrolyte and a water-soluble second polyelectrolyte 
In an example of Scheuing et al., PEC components containing two natural polymers, e.g. chitosan derived from crustacean shells and citric acid (acid component), and alginic acid In the form of a sodium salt derived from brown algae.
Scheuing et al. discloses that the cationic polyelectrolyte level in the compositions is typically from about 0.001 wt-% to about 5.0 wt-% [0047], which significantly overlays the claimed range or, at least, using an amount of chitosan in the claimed range would have been obvious to one of ordinary skill in the art. Regarding the degree of deacetylation, or DD, it is known in the art that Chitosan is prepared by hydrolysis of the acetamide groups of chitin, and that Chitosan DD can range from 56%-99% depending on chitin source and methods of chitosan preparation (see DeCarlo et al, [0007]-[0008] for evidence). Chitosan having a DD from 70% to 89.3% is commercially available (see Gillberg-LaForce et al, col 9, lines 4-11). Therefore, the chitosan of Scheuing et al. has a degree of deacetylation in the claimed range or, at least, it would have been obvious to one of ordinary skill in the art to use a chitosan having a claimed range as a typical degree of deacetylation of commercial chitosans.
As discussed above, the alginic acid is derived from brown algae natural sources. The citric acid used in the above referenced example is an organic acid and reads on a Bronsted acid. In the referenced 
Scheuing et al.  discloses that the cationic polyelectrolyte level in the compositions is typically from about 0.001 wt-% to about 5.0 wt-% [0047], and the anionic polyelectrolyte level in the compositions is typically from about 0.001 wt-% to about 5.0 wt-% [0049], therefore the range of weight ratios of cationic polyelectrolyte to anionic polyelectrolyte is centered around 1:1 and significantly overlays the claimed range or, at least, selecting a weight ratio of cationic polyelectrolyte to anionic polyelectrolyte in the claimed range would have been obvious to one of ordinary skill in the art with a reasonable expectation of obtaining a suitable PEC composition. In the example discussed above, a 0.2 wt-% solution of chitosan (Stock A) and a 0.2 wt-% solution of aiginic acid salt (Stock B) were used in weight ratios of Stock A/Stock B, or of cationic polyelectrolyte/anionic polyelectrolyte, of 2.05/0.44 to 2.2/0.24 or about 5.7:1 to 9.2:1 (see Table IS and notes (a) and (b)}, which lies within the claimed range).
Forming PEC compositions having a pH of 2.2 is disclosed [0061] of Scheuing et al.
The disclosed PEC composition overlays the claimed PEC composition and will function as a binder and increase wet strength and/or dry strength for the fiber-based materials, textiles, woven and nonwoven materials or, at least, it would have been obvious to one of ordinary skill in the art that the PEC composition will function as claimed because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or . In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977). “Products of identical chemical composition cannot have mutually exclusive properties.”
Scheuing et al. additionally discloses an oil added to the mixture in [0056] that would fit the broad disclosure of having a fatty compound.

	As to claims 20-21, Scheuing et al. discloses a method of treating fiber-based materials, textiles, woven and nonwoven materials such as cloth, towel, paper towel, tissue, toilet tissue, bandage, etc. with a bio-based polyelectrolyte complex PEC composition formed by combining a cationic polyelectrolyte and an anionic polyelectrolyte, the method comprising treating the fiber based materials, textiles, woven and nonwoven materials with an aqueous solution of a polyelectrolyte complex PEC composition by spray coating, dip coating, roll coating, impregnation, and padding (Abstract; [0009], [0056-0057]).
	As to claim 22, Scheuing et al. discloses the amount of oil in [0056], which, when including the previous discussion of the PEC weight percents will put the ratio within the claimed range.
As to claim 24, in an example of Scheuing et al., PEC components containing two natural polymers, e.g. chitosan derived from crustacean shells and citric acid (acid component), and alginic acid In the form of a sodium salt derived from brown algae, were added in or to deionized water ([0114], see notes beneath Table 16), therefore dilution with deionized water is implicitly disclosed or, at least, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references cited above in further view of Hu et al. (US 2008/0005852).
Scheuing et al. teaches a step of curing or drying [0069, 0081-0083, 0122], but fails to teach curing treated fiber based materials, textiles, woven and nonwoven materials at 120-180 °C. Hu et al. teaches an analogous method of treating fiber based materials, textiles, woven and nonwoven materials with a polyelectrolyte complex, including drying and curing the coated fabric at a temperature range of preferably between 150-200 °C (Abs, [0034], [0047-0048]).  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of Scheuing et al. by curing the treated fiber based materials, textiles, woven and nonvvoven materials within the claimed range as Hu et al. suggests curing a fabric coated with a polyelectrolyte complex at a temperature within the recited temperature range. Furthermore, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. In the present case, there is insufficient evidence of the criticality of the broadly claimed drying temperatures range from room temperature to 200 °C.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 and 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of copending Application No. 16282514 in view of Scheuing et al. as cited above. The claims of the reference application anticipate those of the instant application with the exception of a fatty compound.  Scheuing et al. teaches that fatty compounds are obvious to use for their microbial properties [0056].
This is a provisional nonstatutory double patenting rejection.

Claims 18 and 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19 and 21 of copending Application No. 16282608 in view of Scheuing et al. as cited above. The claims of the reference application anticipate those of the instant .
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner




/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715